In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00129-CR
                                                ______________________________
 
 
                                       TIMOTHY PARMER,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                      On Appeal from the 402nd
Judicial District Court
                                                             Wood County, Texas
                                                       Trial Court
No. 20,401-2008
 
                                                     
                                             
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                     MEMORANDUM 
OPINION
 
            Timothy
Parmer appeals from the adjudication of his guilt for the offense of aggravated
assault with a deadly weapon.  After
adjudicating Parmer guilty, the trial court sentenced Parmer to twenty years’
imprisonment.
            Parmer’s
attorney on appeal—different from his trial counsel—has filed a brief which
discusses the record and reviews the proceedings in detail.  Counsel has thus provided a professional
evaluation of the record demonstrating why, in effect, there are no arguable
grounds to be advanced.  This meets the
requirements of Anders v. California,
386 U.S. 738 (1967); Stafford v. State,
813 S.W.2d 503 (Tex. Crim. App. 1981); and High
v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).
            On
December 22, 2010, counsel mailed to Parmer a copy of the brief and of counsel’s
motion asking this Court for permission to withdraw as counsel, informing
Parmer of his right to file a pro se response and of his right to review the
record.  We also contacted Parmer by
letter informing him that any pro se response was due on or before January 31,
2011.  As of the date of this opinion, Parmer
has not contacted this Court.
            We
have independently reviewed the clerk’s record and the reporter’s record, and
we agree that no arguable issues support an appeal.  See
Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).
            If
we determine that an appeal is without merit and is frivolous, the appeal must
be dismissed or the judgment affirmed.  See Anders, 386 U.S. 738.  Because we find the appeal to be wholly
frivolous, we affirm the judgment of the trial court.[1]
 
 
                                                                        Josh
R. Morriss, III
                                                                        Chief
Justice
 
Date Submitted:          March
9, 2011
Date Decided:             March
11, 2011
 
Do Not Publish
 




[1]Since
we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case.  No substitute counsel will be appointed.  Should appellant wish to seek further review
of this case by the Texas Court of Criminal Appeals, appellant must either
retain an attorney to file a petition for discretionary review or appellant must
file a pro se petition for discretionary review.  Any petition for discretionary review must be
filed within thirty days from the date of either this opinion or the last
timely motion for rehearing that was overruled by this Court.  See
Tex. R. App. P. 68.2.  Any petition for discretionary review must be
filed with this Court, after which it will be forwarded to the Texas Court of
Criminal Appeals along with the rest of the filings in this case.  See
Tex. R. App. P. 68.3.  Any petition for discretionary review should
comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure.  See
Tex. R. App. P. 68.4.